Case 1:21-cv-01953-JSR Document 30 Filed 03/31/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ROBERT ROSENFELD, Derivatively On
Behalf of FUBOTV INC.,

Plaintiff,
21-cv-1953 (JSR)

-v- ;
ORDER
EDGAR BRONFMAN, JR., HENRY AHN,
IGNACIO FIGUERAS, DANIEL LEFF, LAURA
ONOPCHENKO, DAVID GANDLER, PAR-JORGEN
PARSON, and SIMONE NARDIT,

Defendants,

-and-

FUBOTV INC.,

Nominal Defendant.

JED S. RAKOFF, U.S.D.Jd.

This will confirm in writing the orders issued by the Court
during a telephonic conference held earlier today. First, moving
papers on defendants’ contemplated motion to dismiss are due
April 21, 2021; answering papers are due May 12, 2021; and reply
papers are due May 19, 2021. Oral argument on this motion will
be held on May 28, 2021 at 11:00 a.m. Second, all discovery is
stayed pending the Court’s resolution of the motion to dismiss.

SO ORDERED.

Dated: New York, NY pd A. Fol

March 31, 2021 JED S. RAKOFF, U.S.D.Jd.

 

 

 

 

 
